988 A.2d 1288 (2010)
Stacey D. POWELL, Petitioner
v.
EMIGRANT MORTGAGE COMPANY, INC., Respondent.
No. 552 MAL 2008
Supreme Court of Pennsylvania.
February 3, 2010.

ORDER
PER CURIAM.
AND NOW, this 3rd day of February, 2010, the Petition for Allowance of Appeal is GRANTED, limited to the following question, as stated by Petitioner:
Did the Superior Court misapply Pennsylvania law in holding that a mortgage lender's interest in property subject to a lis pendens, due to pending litigation involving title to the property, is controlled by the outcome of that litigation?
Allocatur is DENIED as to all remaining issues.